FILED IN                      x                                                                                   JAN0 82Q15
JRT OFCRIMINAL APPEALS                                                   pd-1050-14                                AW
             o_,„                             IN THE TEXAS COURT OF CRIMINAL APPEALS
    JAN 23 2-'«J09-13-00180-CR,09-13-00181-CR,09-13-00182-CR,09-13-00183-CR
             PETER .JAMES MARTIN, Appellant,                                    §
 Abel AcOSta, UerK                                                              § From the 221st Judicial District
             v.                                                                 §      Court of Montgomery County,TX.,
                                                                                §      Cause 12-03-02604-CR
             STATE OF TEXAS, Appellee,                                          §

       $••
             PRO-SE MOTION TO RELAX PDR BRIEFING RULES                                             IN THE INTEREST: OF JUSTICE



                       The     pro-se         PDR     appellant's          last      time extension to file was for January

             2,2014.          On       or    about       December 24,2014 Appellant served to the Court and State

             a    14     page          PDR    Brief, a 2 page Motion for Leave to File a Supplemental Brief,

             a    34     page          Supplemental             Brief:   The    Pro-Se Identified Reversible Errors, and

             57    pages           of Appendix exhibits.The PDR and Supplemental Brief are single'spaced

             in    their           respective            "Arguments"       sections,      and the PDR contains an extensive

             "Procedural               History"       section which was unnecessarily repeated in the arguments

             sections. Appellant                    is     not    deliberately          trying to evade the Court's rules on

             space       and        form       limitations         by    this       presentation in this form, but has only

             tried       to        conform to the Court's "Misc.Docket No.12-001" November 30,2012 Order

             regarding Rule 9.4(e) Typeface which                              states     "A       typewritten   document    must be

             printed in standard 10 character-per-inch (cpi)                                   monospaced typeface."        The copy

             of the rules Appellant has is from 2011, and                                he        obtained   a copy of the "Order

             Adopting          Amendments to the Texas Rules of Appellate Procedure 9,38,49,52,53,55,

             64,68,70 AND 71" from                       this    Court's       Clerk     in    a    good faith attempt to follow

             the       rules.          Appellant          is pro-se and has never before filed any document in any

             court,          using          the assistance of his fellow inmates to proceed in this PDR case.

             If    the        form      of     Appellant's presentation to the Court does not confrom to the

             rules       of        brieing      and       form,     Appellant         requests this Court suspend the rules




                                                                                -1-
PDR    briefing        and     form     rules     in   the interests of justice. See Tex.R.App.P.,

Rule 2 ("On        a    party's        motion or on its own initiative an appellate court may-

to     expediate       a     decision     or     for other good cause—suspend a rule's operation

in a particular case and order a different procedure;...") and Rule 9.4                            ("Form.

Except     for     the       record,     a document filed with an appellate court must—unless

the    court      accepts another form in the interest of justice—be in the following

form:..."). See Walker v. Thornton,67 S.W.3d 475(Tex.App.-Texarkana 2002 no.pet)

(allowing relaxing the briefing rules).

       These      currently       filed        comprehensive     documents demonstrate amongst other

arguments      that        Appellant      was    subjected      to ineffective assistance of counsel

on this record in trial and on direct appeal, and                        several   other constitutional

errors     that       demonstrate       prima     facie       cases    of reversible error in all four

convictions from the trial court below. See PDR Brief,ii,xii(listing "Arguments"

and "Grounds for Review"); Supp.Brief•..,ii,vii-ix(listing                           "Arguments"       and

"Issues Presented").            Most     significantly,        Appellant     has   proven   in   his case

that     sheriff's         deputys and prosecutor acted in concert to present false testi

mony     and   suppress        critical exonerating State's evidence to wrongfully convict

Appellant,        in    order to cover-up the arresting deputy's use of unconstitutional

and    illegal     excessive           force    to arrest Appellant by shooting him while he was

fleeing arrest by vehicle. See PDR Brief,9-11; Supp.Brief,20-31.                        These argument

are    very    difficult        even      for    experienced counsel to properly present to this

Court,     never       mind    this pro-se Appellant outrageously subjected to ineffective

assistance       of     trial counsel (who failed to employ Appx.31's "front-view" laser

test     photo State's evidence to reveal the false testimony and suppressed bullet

trajectory evidence) and               appeal     counsel      (who refused to argue anything at all

from the major trial defenses presented to the jury).                        Thus, Appellant's points

on appeal      should be        liberally        construed      in    an effort to decide this case on


                                                        -2-
on     it's       legal     merits and not on technical or even substantive defects i^in the

briefs.        See    Hanby's,      Texas    Rules of Appellate Procedure, Ann.,158,169(West's

2011 ed.)[citing, Rules               38.1, 38.9, Armstrong v. State,845 S.W.2d 909(Tex.Crim.

App.1993)           AND OTHER AUTHORITIES). Because            Appellant     has demonstrated extreme

abuse        of     the judicial      process below in his case, this Court should disregard

Appellant's pro-se briefing errors.                   Please   note   that    Appellant has presented

this        Court    with     10 copies      of his PDR Brief, Supplemental Brief, Motion for

Leave        to     file Supplemental Brief, and 57 pages of relevant appendix exhibits,

in what surely must be one                 of the     most adequate, effective and meaningful PDR

presentations to this Court by a pro-se prisoner appellant in years.

        WHEREFORE          PREMISES   CONSIDERED,        the Appellant respectfully requests           this

Court       relax     the    briefing      rules    in    his case in order to expedite a decision

for     the above          state good causes and accept Appellant's currently filed briefs

and     exhibits          in their present form in the interests of justice. Tex.R.App.P.,

Rules 2,9.4; Walker,67 S.W.3d 475.

        I certify          and    affirm    placing      a true and correct copy        of the foregoing

instrument          into    the   prison     mailbox      with proper first class postage affixed,

addressed to the State Prosecutor in Austin and                    the     Montgomery    County   DA    in

Conroe on this date January 1,2015.

        I    PETER JAMES MARTIN declare under penalty of perjury that the above facts

are    true and correct and the attached amended rules are what this Court's clerk

provided to me. EXECUTED ON JANUARY 1,2015.

                                                           Respecfully Submitted,



                                                           Peter James Martin, #1846003, pro-se,
                                                           Stiles Unit, 3060 FM 3514
                                                           Beaumont, Texas 77705




                                                         -3-
>                  ^ - fJlpAtrd^^kF'S'



                       IN THE COURT OF CRIMINAL APPEALS

                                       Misc. Docket No. 12-001



       ORDER ADOPTING AMENDMENTSTO THE TEXAS RULES OF APPELLATE
                          PROCEDURE 938,49,52,53,55,64,68,70 AND 71


    ORDERED that:


           1.     Pursuant to Section 22.108 of theTexas Government Code, the Court of Cnminal
    Appeals adopts the amendments to Rules 9, 38, 49, 52, 53, 55, 64, 68, 70 and 71 of the Texas
    Rules of Appellate Procedure, as follows, effective December 1,2012,


           2.     The Clerk of the Court of Criminal Appeals is directed to:

                  a.     file a copy of this Order with theSecretary of State;

                  b.     cause a copy of this Order to bepublished in the Texas Bar Journal;
                  c.     submit a copy of the Order for publication in the Texas Register.


Dated: November 30, 2012.
                                    Rule 9. Papers Generally



                                             9.4.Form

 Except for the record, adocument filed with an appellate court must —unless the court accepts
                another form in the interest ofjustice —be in the following form:


       {Q)Typeface. Adocument inu&t be printed in siandaid 10-charactci pci-inch (cpi)
  ^nonpiopuiliuuallji spaced Courier typeface ui in 13 point ui larger piupuiliuiially spaced
  typeface. Dm if the document hprinted in apiuportioiullj spaced typeface, footnotes may be
   printed in typeface no Miiallu than lfrpuiiu. A document produced on a computer m,,*t h,
 pnnted in a conventional typeface no smaller than 14-noint except for footnotes which must he
         no smaller than 12-point. A tvpewrittendocument must he printed in standard
                        10-character-per-inch (cpTftmonospacedjtvpeface.


                                            (i)Len?th.

  (l)Contents Included and Excluded. In calculatinp the length ofa document, every word and
   every part oftfa^documenUncluding headings, footnotes, and^uotations. must he counted
  ;&epttriefotlrjwing: caption. iQ^nttt^oTparTieTrann^oTm                    oral argument^
   table ofcontents, index ofauthorities, statement ofthe case, statement of issues presented
      statement ofjurisdiction, statement ofprocedural history, signature, proofofservice.
                      certification, certificate ofcompliance, and apppnHiv|     ^                   _

   (2)Maximum Length. The documents listed below must not exceed the following limits-

 (A)A briefand response in adirect appeal to the Court ofCriminal Appeals in acase in which
the death penalty has been assessed: 37.500 words ifcomputer-generated, and 125 pages ifnot.
(B)A brief and response inan appellate court (other than a briefunder subparagraph flffr and a
    petition and response in an original proceeding in the court ofappeals: 15.000 words if
computer^generated, and 50 pages if not. In a civil case in the court of appeals, the aggregate of
all briefs filed by aparty must not exceed 27.000 words ifcomputer-generated, and 90 pages if
                                              not.
-      (C)A ^ply briefin an appellate court and areply t0 aresponse to apetition in an original
      proceeding in the court ofappeals: 7.500 words ifcomnuter-penerated. and 7S PagPg ifnnt
    (D)A petition and response in an original proceeding in the Supreme Court, apetition for review
    and response in the Supreme Court, apetition for discretionary reyjew and response in the rw
    or Cnminal Appeals, and amotion for rehearing and response.in an appellate court: 4.500 words
                              if computer-generated. and"l5 pages if nrn^v
                                                        ^-1   •liilain .,-i,..i«.iiM.ri..i,   m,, |B|,.,>M^

    (E)A reply to aresponse to apetition for review in the Supreme Court, areply to aresponse to a
 petition in an original proceeding in the Supreme Court, and a reply to a response to apetition for
 discretionary review in the Court ofCriminal Appeals: 2.400 words ifcomnuter-penerated anH «
                                             pages if not.


     (3)Certificate ofCompliance. Acomputer-generated document must include acertificate hy
     counsel or an unrepresented party statinp the number ofwords in the document. The person
    certifying may rely on the word count ofthe computer program used to prepare the document
     (4)Extensions. Acourt may, on motion, permit adocument that exceeds the prescribed limit^)
  ^Nonconforming Documents. Unless every copy ofadocument conforms to these rules, the
 court may strike the document and return all nonconforming copies to the filing party. The court
 must identify the error to be corrected and state adeadline for the party to resubmit the document
  in aconforming format. Ifanother nonconforming document is filed, the court may strike the
     document and prohibit the party from filing further documents ofthe same kind. The use of
 footnotes, Muallcr oi cuudensed typeface, or compacted or coinpiesscd printing features tu avoid
               the limits of these mlcs arc grounds for the court tu strike a document.
 Comment to 2012 Change: Rule 9 is revised to consolidate all length limits andestablish word
     limits for documents produced on acomputer. All documents produced on acomputer must
     comply with the word limits. Page limits are retained for documents that are typewritten or
                             otherwise not produced on a computer.




Misc. Docket No. 12-001                        Page 2
                          Lawrence E. Meyers, Judge
                                                         V




                          Tom Price* Judge


                             $OuJ      J2QiJ
                          Cathy Cochran, Judge



                          Elsa Alcala, Judge




                           Page 2



Misc. Docket No. 12-001
                          Rule 38. Requisites of Briefs
                                *       *      *



                             38.4.LcugtliufDiiefs




Misc. Docket No. 12-001             Page 3
    An apptlldJU'i biu.ru. ji,.,.ll.,.M,>i,r„ ,l          ••.,,,. ||.... ^iiiiii . uuluiii   r.l
    cc-lum U,, ,„uU „f li„,iUJ,iu^ Uk, .uuu^iufUu uZ: U.TL £ I , X ' Lll,
  •I .|»uuf uf,u „u, a.. , ..uuu.ui., AmJTl^f^ Uuu Lm.*L M . ""Z ,'.
  •f.kauu.,,UUuUuu, nu.u.auMl^.U.^^M.uu.Lu^uZ ^^n ^u
     »partj mu,! .,„. ulLu.q 90, ^Uu>i ,t ufMULui, *Uul abuvc. Tl,w cuui. ,„a7, u££foT
                                           permit a longei brief:

                          Rule 49. Motion and Further Motion for Rehearing


                                49.10. Length of Motion and Response
                          Amotion ui lespunsc must be iiu lunger than 15 pages.
                                    Rule52. Original Proceedings
                                            *       *       *



                             52.6.Lcugtli ufPetition, Response, and Reply
   Excluding those pages containing the identity ofparties and counsel, the table ufcontents the
 index ufauthuiUic, the statement of the ca,c, Uic statement ufjurisdiction, the issues picscnlcd
  the signatuic, the piouf uf su vice, the cutificatiun, and the appendix, the petition and icspunsc'
   must not exceed 50 pages each iffiled in the court ufappeals, or 15 pages each iffiled in the
   SupicmcCuurt. Aicplj may be nu lungu than 25 pages iffiled in the cumt ufappeals ui 8
    pages iffiled in the Oupiuiic Cuurt, exclusive of the items stated above. The court may, on
                          motion, permit a lunger petitiun, icspuiisc, orreply.
                                     Rule 53. Petition for Review



                            53.6.Length ofPetitiun, Response, and Reply
     The petition and any icsponsc must be no longei than 15 pages each, exclusive ufpages
 containing the identity ufparties and euunscl, the table ufcuntcnta, the index ufauthorities the
 statement uf the case, the statement ufjurisdiction, the issues presented, the signature, the piuuf
Misc. Docket No. 12-001                          Page 4
     of service, and thcappcndix. Aicply ina> be nu lungu than 0page, exclusive uf the items
        stated abuvc. The Cuurt may, un mutiun, permit alungu petitiun, icspunsc, ui icply.
                                      Rule 55. Brief on the Merits

                                                *         *       *



                                          55.6.LuigtuofDiiefs

       Abrief un the muits ui brief in icspunsc must nut exceed 50 pages, exclusive uf pages
  C°"!aUimg JlC ld61lUlJI uf paUiti md cuumt1'[llc tablc uf"J»Umta, the index uf authorities the
   statement uf the case, the statement ufjurisdiction, the issues picsentcd the signalmc and 'the
  proof of suv ice. Abiicfnucply may be no lunger than 25 pages, exclusive uf the items stated
                     above. The Cuurt may, un motion, pciniit aluiigci brief.
                                    Rule64. Motion for Rehearing



                                 64.6.Length of Motion and Response

                          Amotion ui iespouse must be nu lunger than 15 pages.
                             Rule 68. Discretionary Review With Petition
                                            *         •       *



                                  68.5.Lengtli of Petition and Reply

^•i^1.11,1011 "mt bc UU luugu Uuui l5 pdgC5' cxUuAivi ofpages cuntaining the table ofcontents,
   thf-l"dCX °fduthoiitic&'thu statement legarding oial argument, the statement of the case, the
    statement ufpioecduial histoiy, and the appendix. Aicply may be nu lungu than 0pages,
exclusive uf the items stated abuvc. The Court may, on mutiun, pumit alongei petition ui icply




Misc. Docket No. 12-001                             Page 5
                                      Rule 70. Brief on the Merits



                                    70.3.Brief Contents and Form

   Briefs must comply with the requirements ofRules_9and 38, except that they need not contain
            the appendix (Rule 38.1 (k)). Copies must be served as required by Rule 68.11.
                                       Rule 71. Direct Appeals



                                              71.3.Briefs

  Briefs in adirect appeal should be prepared and filed in accordance with Rules 9and 38 except
   that the briefneed not contain an appendix (Rule 38.1(k)), and the briefin aca,c in which the
  death penalty has been assessed may nut exceed 125 pages. All briefs must be filed in the Court
   ofCnminal Appeals. The briefmust include ashort statement of why oral argument would be
                          helpful, ora statement that oral argument is waived.




Misc. Docket No. 12-001                         Page 6